Lyon, Special J.:
This is' a bill to settle an insolvent estate. Certain creditors not being made parties by the bill, come into Court, defend, and appeal from the decree of the Chancellor to this Court. The bill' of exceptions states that the creditors appealing, have been regarded as parties; but there is no order of record' making them such. The proper practice is, for the creditors to come in by petition and have themselves made parties.1 The recitals in the record afford sufficient ground to- award a certiorari to *67the Court below to send up a more perfect record. If that is not desired and asked for, the appeal will be dismissed.
The Act of 1837 does not do away with the necessity of showing the proper parties to be before the Court, That Act was intended only to diminish costs, by preventing the record from being encumbered with matter not relevant to the point to be brought up.

•Appeal dismissed.